Citation Nr: 0612286	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-39 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for asthma, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Louis M. DiDonata, Attorney


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 until 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In that decision, the RO increased the disability evaluation to 
10 percent effective March 14, 2003, the date the claim was 
received.

The Board notes that in the substantive appeal, the veteran 
raised the issue of an earlier effective date for the service-
connected asthma.  The RO subsequently issued a Statement of the 
Case denying an effective date earlier than March 14, 2003.  At 
this time, the veteran has not filed a substantive appeal with 
regards to this issue, and therefore, the issue of an earlier 
effective date is not before the Board at this time.


REMAND

The veteran has not undergone a recent compensation examination 
since 2003, and the Board finds that a current VA examination is 
necessary to make a decision on the claim.  Also, it appears that 
there are additional VA records that should be associated with 
the folder.  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The RO should obtain all records of VA treatment at 
the Reno, Nevada VAMC since November 2003.  All records 
obtained should be associated with the claims folder.  


2.  The RO should schedule the veteran for a VA 
pulmonary examination.  The claim's file should be 
reviewed by the examiner.  All necessary testing, 
including pulmonary function tests, should be 
accomplished and interpreted by the examiner.  The 
examiner should specifically state the measurements for 
FEV-1 and FEV-1/FVC in terms of percentage values, as 
required by the rating schedule.  The examiner should 
be asked to indicate if the veteran is currently using 
any medications specifically for asthma, and if so, the 
names and frequency of use of such medications.  
Specifically it should be indicated whether he is using 
daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication, or whether 
he has been taking any courses of systemic 
corticosteroids.  

3.  Following completion of the above, readjudicate the 
issue on appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a Supplemental 
Statement of the Case and allow the veteran an 
appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West 2002).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


